 Case: 1:16-cv-08637 Document #: 4348 Filed: 02/26/21 Page 1 of 4 PageID #:292845




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE BROILER CHICKEN ANTITRUST                       Civil Action No. 1:16-cv-08637
LITIGATION
                                                      Judge Thomas M. Durkin
 This Document Relates to:                            Magistrate Judge Jeffrey T. Gilbert

 Boston Market Corporation v. Tyson Foods, Inc. Jury Trial Demanded
 et al., Case No. 1:20-cv-03450


                                   AMENDED COMPLAINT
        1.     Plaintiff Boston Market Corporation (“Boston Market”) hereby amends its

Complaint (ECF 1) in Case No. 1:20-cv-03450, and its claims and allegations in the Direct

Action Plaintiffs’ Amended Consolidated Complaint and Demand for Jury Trial, filed in In re

Broiler Antitrust Litigation, Case No. 1:16-cv-08637 (ECF 4243) (“DAP Amended Consolidated

Complaint”), to name the following Defendants: Utrecht-America Holdings, Inc. and its

subsidiaries, Rabo AgriFinance LLC, Rabobank USA Financial Corporation, and Utrecht-

America Finance Co. (collectively “Rabobank”); and Keystone Foods LLC and its wholly owned

subsidiaries and affiliated entities Keystone Foods Corporation, Equity Group Eufaula Division,

LLC, Equity Group Kentucky Division LLC, and Equity Group Georgia Division LLC

(collectively “Keystone”).

        2.     Boston Market incorporates by reference the factual allegations and reservations

of rights contained in the DAP Amended Consolidated Complaint, amending its row in Section

II’s Chart of Direct-Action Plaintiff Cases as follows:




                                                 1
Case: 1:16-cv-08637 Document #: 4348 Filed: 02/26/21 Page 2 of 4 PageID #:292846




                    Operative
                   Complaint
                                       Named                 Named-Co-
                    (Reference
  Plaintiff Name                   Defendants (Not           Conspirators         Causes of Action
                   is to Sealed
                                     Previously                (if any)
                    Version, if
                                     Dismissed)
                   applicable)
  Boston Market    ECF 3654-1     Claxton;                 Allen Harim;     Count I (Sherman Act Claim for all
  Corporation                     Pilgrim’s                Defendant        Anticompetitive Conduct); Count
                                  Pride;                   Family Co-       XXIII (Violation of Arizona Antitrust
                                  George’s;                Conspirators     Law); Count XXXI (Violation of
                                  Agri Stats;                               California’s Cartwright Act); Count
                                  Amick; Case;                              XXXII (Violation of California’s
                                  Fieldale;                                 UCL); Count XXXIV (Violation of
                                  Foster Farms;                             Colorado Consumer Protection Act);
                                  Harrison;                                 Count XXXV (Violation of District of
                                  House of                                  Columbia Antitrust Act); Count XXII
                                  Raeford;                                  (Violation of FDUTPA); Count XXIV
                                  Koch; Mar-                                (Violation of Illinois Antitrust Act);
                                  Jac;                                      Count XXVIII (Violation of the
                                  Mountaire;                                Illinois Fraud Act); Count XLVI
                                  O.K.                                      (Violation of Kansas Antitrust Act);
                                  Foods; Peco;                              Count XXXVIII (Violation of
                                  Perdue; Sanderson;                        Michigan Antitrust Act); Count XXV
                                  Simmons; Tyson;                           (Violation of Minnesota Antitrust
                                  Wayne; Rabobank;                          Law); Count XXIX (Violation of
                                  Keystone                                  Minnesota Consumer Fraud Act);
                                                                            Count XXXIX (Violation of Missouri
                                                                            Merchandising Practices Act); Count
                                                                            XLVII (Violation of Nebraska Junkin
                                                                            Act); Count XLVIII (Violation of the
                                                                            Nebraska Consumer Protection Act);
                                                                            Count XLIX (Violation of New
                                                                            Hampshire Antitrust Act); Count XL
                                                                            (Violation of Nevada Unfair Trade
                                                                            Practices Act); Count XLI (Violation
                                                                            of Nevada Deceptive Trade Practices
                                                                            Act); Count XXVI (Violation of New
                                                                            Mexico Antitrust Act); Count XXX
                                                                            (Violation of New Mexico Unfair
                                                                            Practices Act); Count XXVII
                                                                            (Violation of NY General Business
                                                                            Law); Count XLII (Violation of North
                                                                            Carolina Unfair Trade Act); Count
                                                                            XLIII (Violation of the Rhode Island
                                                                            Antitrust Act); Count LVII (Violation
                                                                            of S.C. CODE ANN §§ 39-5-10);
                                                                            Count XLV (Violation of the Virginia
                                                                            Consumer Protection Act); Count LII
                                                                            (Violation of the Wisconsin Antitrust
                                                                            Act)




                                                       2
 Case: 1:16-cv-08637 Document #: 4348 Filed: 02/26/21 Page 3 of 4 PageID #:292847




                                     PRAYER FOR RELIEF

WHEREFORE, Boston Market respectfully requests that the Court:

        A.      Enter joint and several judgments against Defendants in favor of Boston Market;

        B.      Award Boston Market damages in an amount to be determined at trial to the

maximum extent allowed under federal antitrust laws, and enter a joint and several judgment in

favor of Boston Market against Defendants in an amount to be trebled as provided by law;

        C.      Award Boston Market post-judgment interest as provided by law, with such

interest to be awarded at the highest legal rate;

        D.      Award Boston Market’s attorneys’ fees, litigation expenses, and costs, as

provided by law; and

        E.      Grant Boston Market such other and further relief that the Court may deem just

and proper.

                                         JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Boston Market demands a trial by jury

on all issues so triable.

Dated: February 26, 2021                                Respectfully submitted,

                                                        BOSTON MARKET CORPORATION

                                                        By: /s/    Lori P. Lustrin
                                                        Robert W. Turken (pro hac vice)
                                                        Lori P. Lustrin (pro hac vice)
                                                        Scott N. Wagner (pro hac vice)
                                                        BILZIN SUMBERG BAENA PRICE &
                                                        AXELROD LLP
                                                        1450 Brickell Ave., Suite 2300
                                                        Miami, Florida 33131-3456
                                                        Telephone: 305-374-7580
                                                        Facsimile: 305-374-7593
                                                        rturken@bilzin.com


                                                    3
Case: 1:16-cv-08637 Document #: 4348 Filed: 02/26/21 Page 4 of 4 PageID #:292848




                                           llustrin@bilzin.com
                                           swagner@bilzin.com

                                           Andrew P. Bleiman
                                           MARKS & KLEIN, LLP
                                           1363 Shermer Road, Suite 318
                                           Northbrook, Illinois 60062
                                           Telephone: 312-206-5162
                                           Facsimile: 312-420-5568
                                           andrew@marksklein.com




                                       4
